         Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                  )
                                                          )
                Plaintiff,                                )
                                                          )
     -vs-                                                 )        Criminal No. 12-113
                                                          )
JAVON HARVEY,                                             )
                                                          )
        Defendant.                                        )

AMBROSE, Senior District Judge.

                       AMENDED MEMORANDUM ORDER OF COURT


I. Introduction

        Defendant, acting pro se, has filed a Motion for Release / Reduced Sentence

Pursuant to the CARES and /or First Step Act. (ECF 701)1 Following the pro se filing,

this Court contacted the Federal Public Defender to ascertain whether a counseled brief

would be filed in support of the Defendant’s Motion. A counseled Motion and supporting

Brief have been filed. (ECF 721) The Government has filed a Response in Opposition.

(ECF 723) Counsel for Defendant has filed a Reply. (ECF 725) Probation has also filed

two letters to the Court detailing the Defendant’s release plan.2 After careful

consideration, and for the reasons set forth below, the Motion is granted.

II. Background




1
  A prior Motion was denied without prejudice based upon the failure to exhaust administrative remedies.
(ECF 682)
2 The release plan was not submitted by the Defendant (or counsel) in connection with the pending

Motion. Rather the Detroit Office of the Eastern District of Michigan completed a pre-release investigation
that was requested directly from the Bureau of Prisons (“BOP”).

                                                     1
         Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 2 of 8




        A grand jury for the Western District of Pennsylvania returned a sixteen-count

Superseding Indictment against the Defendant and eight co-defendants. The Defendant

was charged at Count One with conspiring to distribute one kilogram or more of heroin

in violation of 21 U.S.C. § 846. Count Eleven charged him with the possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c). He

pled guilty to a lesser-included drug offense and to violating 18 U.S.C. § 924(c). (ECF

438) On February 13, 2015, the Honorable Terrence McVerry sentenced the Defendant

to be imprisoned for a term of seventy-one months at Count 1s and sixty months at

Count 11s with such terms to be run consecutively for a total of one hundred thirty-one

months. (ECF 538) The Defendant’s current release date with good time credits is

October 4, 2021. (ECF 721, p. 13). He asks this Court to reduce his sentence to time

served due to risk of contracting COVID-19.

III. Analysis

        Although a district court has limited authority to modify a sentence, see Dillon v.

United States, 560 U.S. 817, 819 (2010) (“[a] federal court generally may not modify a

term of imprisonment once it has been imposed”), the First Step Act enables a federal

court to modify a defendant’s term of imprisonment if “extraordinary and compelling

reasons” warrant such a reduction. 18 U.S.C § 3582(c)(1)(A)(i). To modify the sentence,

however, the defendant must have exhausted the applicable administrative remedies.3

Additionally, the court must consider the factors set forth in 18 U.S.C. § 3553(a), to the




3
 Before seeking relief in court under § 3582(c), a defendant must file an administrative request for
compassionate relief with the warden of the facility where he/she is housed. The defendant must then
either fully exhaust the BOP’s administrative remedies or wait thirty (30) days from the date that the
administrative request was filed with the warden prior to proceeding in court. See United States v. Harris,
973 F.3d 170, 171 (3d Cir. 2020).

                                                     2
           Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 3 of 8




extent that they are applicable, and assess whether a reduction is consistent with the

applicable policy statements issued by the Sentencing Commission in § 3582(c)(1)(A).

          Having reviewed the record, I am satisfied that the Defendant has exhausted his

administrative remedies.4 On January 7, 2021, counsel for the Defendant submitted a

written request to the Warden of FPC Yankton requesting that the Defendant be

released immediately or, in the alternative, transferred to home confinement based

upon his medical condition. (ECF 721, Ex. A) More than 30 days have expired since

that submission. Consequently, I turn to a consideration of whether the Defendant has

established “extraordinary and compelling” reasons in support of compassionate

release.

          The Defendant bears the burden of proving that extraordinary and compelling

reasons exist. See United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *2

(W.D. Pa. July 20, 2020). Section 3582 does not define the phrase “extraordinary and

compelling reasons.” Congress delegated this task of defining “what should be

considered extraordinary and compelling reasons to the Sentencing Commission. See

28 U.S.C. § 994(t). The Sentencing Commission issued a Policy Statement related to §

3582(c)(1)(A) which has not been updated since the First Step Act became law and is

outdated given that it was confined to motions filed solely by the BOP. See United

States v. Rodriguez, 451 F. Supp.3d 392, 396 (E.D. Pa. Apr. 1, 2020). Consequently, a

“majority of district courts have concluded that the ‘old policy statement provides helpful

guidance, [but] does not constrain [a court’s] independent assessment of whether

‘extraordinary and compelling reasons’ warrant a sentence reduction under §



4
    The Government neither concedes nor contests this point.

                                                     3
         Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 4 of 8




3582(c)(1)(A).’” Rodriguez, 451 F. Supp.3d at 397, quoting, United States v. Beck, 425

F. Supp.3d 573, 582 (M.D.N.C. 2019). I agree with these courts that the Policy

Statement provides “helpful guidance” but does not limit the Court’s independent

assessment of what constitutes “extraordinary and compelling” reasons.

        This “guidance” suggests that a defendant’s medical condition, age, family

circumstances, or “other reasons” may constitute “extraordinary and compelling”

reasons. U.S.S.G. 1B1.13 Cmt., App. Note 1(A)-(D). The Application Notes to the Policy

Statement further recognize that “extraordinary and compelling reasons” may exist if the

defendant is suffering from a serious physical or medical condition, which substantially

diminishes his ability to provide self-care within the correctional facility and from which

he is not expected to recover. U.S.S.G. 1B1.13, Cmt., App. Note 1(A)(ii).5 Here, the

Defendant urges that his medical condition of obesity, coupled with the ongoing COVID-

19 pandemic, constitutes extraordinary and compelling circumstances in this case.6

        The Center for Disease Control (“CDC”) has identified obesity as one of certain

underlying medical conditions that increase the risk of severe illness or death from

COVID-19. People With Certain Medical Conditions, Centers for Disease Control,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited March 5, 2021). The Defendant has supplied


5 Extraordinary and compelling reasons also exist, according to the Application Notes, if the defendant is
suffering from a terminal illness. Here, the Defendant does not advance such a contention.
6 The Defendant comments that, “as a black man, Mr. Harvey is at an increased risk [of] contracting

COVID-19, and suffering illness or death from the virus.” (ECF 721, p. 8) (citations omitted). It is unclear
whether the Defendant is raising race as an independent “extraordinary and compelling” reason
warranting compassionate release. If he is, I find persuasive Judge Bloch’s conclusion in United States v.
Taylor, Crim. No. 3-238, 2021 WL 767613, at * 1 n. 1, that a defendant’s race alone does not warrant
compassionate release “as it is unclear whether race is an independent risk factor for contracting COVID-
19 or whether adverse outcomes correlating with race are based on other factors.” (citing United States v.
Bell, Crim. No. 15-603, 2021 WL 303009, at * 3 (D.N.J. Jan. 29, 2021) and United States v. Johnson,
Crim. No. 8-374, 2021 WL 409830, at * 8 (W.D. Pa. Feb. 5, 2021).

                                                     4
          Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 5 of 8




medical records documenting a BMI of 31.4 which places him at the low end of the

obesity range. (ECF 721, Exhibit B). Conceding that the Defendant is obese and

acknowledging the CDC’s risk assessment, the Government nevertheless urges that he

has not established “extraordinary and compelling” reasons.7

        The Government’s position is at odds with Department of Justice guidance. As

noted by my colleague Chief Judge Hornak in United States v. Ingram, Crim. No. 12-

00203, 2020 WL 6495437 (W.D. Pa. Nov. 2, 2020), the “Department of Justice

guidance has referenced as authoritative CDC COVID-19 guidelines defining obesity as

‘body mass index of 30 or above’ and conceded that a BMI of above 30 can constitute

an extraordinary and compelling reason, indicating that the Government accepts the

over-30-BMI benchmark as an obesity estimate.” Ingram, 2020 WL 6495437, at * 4,

citing, United States v. Steven Cole, No. 1:18-cr-167, Doc. 95 (D. Md., July 30, 2020).

Here, the Defendant’s BMI meets this benchmark. As such, it “is sufficient to show that


7
  It appears that the DOJ routinely concedes that “obesity” constitutes an extraordinary and compelling
reason for release in light of the COVID-19 pandemic. See United States v. Craighead, Crim. No.17-143,
2021 WL 211498, at * 5 (W.D. Pa. Jan. 21, 2021) (government conceding that a defendant with a BMI of
31.4 qualified as an extraordinary and compelling reason for compassionate release); United States v.
Gadsden, Crim. No. 2:09-305, 2021 WL 195267, at * 6 (W.D. Pa. Jan. 20, 2021) (“The court accepts this
BMI calculation [of 39.1] and the government’s concession that [the defendant’s] obesity constitutes a
serious medical condition that would provide a basis for compassionate release.”); United States v.
Demery, Crim. No. 14-106, 2020 WL 7610900, at * 1 (W.D. Pa. Dec. 22, 2020) (government conceding
that the defendant’s obesity [BMI of 36.9] in light of the pandemic represent extraordinary and compelling
reasons for release); United States v. Ishmael, Crim. No. 12-155, 2021 WL 567747, at * 2 (E.D. Pa. Feb.
16, 2021) (“The Government concedes, however, that Defendant’s obesity ‘qualifies [him] … for
consideration for compassionate release….”); United States v. Savage, Crim. No. 09-600-01, 2021 WL
735778 at * 3 (E.D. Pa. Feb. 25, 2021) (government conceding that a defendant “who presents a risk
factor identified by the CDC as increasing the risk of an adverse outcome from COVID-19” such as
obesity qualifies as having an extraordinary and compelling reason for compassionate release); and
United States v. Davis, Crim. No.15-138-1, 2021 WL 662409, at * 2 (E.D. Pa. Feb. 19, 2021) (conceding
that defendant’s obesity and BMI of 32 presents “a serious physical or medical condition … that
substantially diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility”). This is not to suggest that such a concession is made in every case yet it is difficult
to discern whether the concession is based upon the preference of the individual Assistant United States
Attorney presiding over the case or some other factor as it does not appear to be based upon a particular
BMI range.


                                                       5
        Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 6 of 8




he is obese and, per CDC guidance, at higher risk for contracting severe illness from

COVID-19.” Id. See also, United States v. Wuellner, Crim. No. 13-20031-01, 2021 WL

51024, at * 2 (D. Kansas, Jan. 6, 2021) (“The government concedes that Mr. Wuellner

asserts a medical condition – severe obesity – during the COVID-19 pandemic that

qualifies as an extraordinary and compelling reason under 3582(c)(1)(A) given ‘DOJ

policy and CDC guidance.’”). While I acknowledge that there are numerous cases

finding that a documented medical history of obesity does not establish extraordinary

and compelling reasons for compassionate release, i.e., United States v. Taylor, Crim.

No. , 2021 WL 767613, at * 4 (W.D. Pa. Feb. 26, 2021) and United States v. Evans,

Crim. No. 13-173, 2020 WL 6144006, at * 8 (W.D. Pa. Oct. 20, 2020), I find the CDC

guidelines persuasive. Consequently, I conclude that the Defendant has asserted

sufficiently severe health risks that are specific to him and which rise beyond

generalized assertions and differentiate his COVID-19 related concerns from those of

other inmates. Consequently, he has demonstrated extraordinary and compelling

reasons for release and I turn to the other relevant considerations.

       Specifically, I consider whether the Defendant can demonstrate that he is not a

danger to the safety of a person or to the community, and that the factors set forth in

Section 3553(a) warrant a reduction in his sentence. Those factors include: the nature

and circumstances of the offense and the history and characteristics of the defendant;

the need for the sentence imposed; the kinds of sentences available; and the need to

avoid unwarranted sentence disparities. 18 U.S.C. § 3553(a). The conviction of serious

crimes is not an absolute bar to compassionate release, and in terms of criminal history,




                                            6
        Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 7 of 8




the Court must consider Defendant as he stands before the Court today. United States

v. Sperry, No. 18-121, 2020 U.S. Dist. LEXIS 165012, at * 4 (W.D. Pa. Sept. 10, 2020).

      The Defendant’s drug crime was serious, as he was involved for approximately

one year in a drug trafficking scheme. He has been incarcerated since 2015 and will be

released in approximately 7 months. As such he has served the vast majority of his

sentence. Further, the crimes occurred nearly a decade ago when he was 38 years old.

The Defendant had a nonviolent criminal history category of I. The combined guideline

range was 120-131 months and Judge McVerry sentenced the Defendant at the very

top of that guideline range. There is no indication that the Defendant engaged in

disruptive behavior while incarcerated. Further, it does appear that the Defendant

completed a substance abuse program offered through the Northeast Ohio Correctional

Center. (ECF 530, Ex. J).

      I also note that a release plan is in place with the Defendant’s mother having

expressed a willingness to provide housing. A pre-release investigation of her residence

has been completed and the location has been approved. (ECF 724)

      Under all the circumstances, and in light of the relevant policy statements and

applicable Section 3553 factors, I find that a shortened term of imprisonment, followed

by the original five-year term of supervised release, is appropriate. Such a sentence is

sufficient but not greater than necessary to reflect the seriousness of Defendant’s

offense, promote respect for the law, afford both specific and general deterrence,

provide just punishment, and protect the public from further crimes of Defendant and

permit appropriate arrangements for supervision.




                                            7
        Case 2:12-cr-00113-DWA Document 727 Filed 03/08/21 Page 8 of 8




       Accordingly, the Defendant is sentenced to time served. This Order is effective

as of the date of the Order, and the Defendant shall be released as soon as his

transportation is arranged and confirmed for his transit from FPC Yankton to his

approved residence in Detroit, Michigan, as listed in the submission from Probation and

Pretrial Services (ECF No. 724) and previously approved by the Probation Office, and

according to this Order, subject to the following: (1) if the Defendant is at the time of the

issuance of this Order on medical quarantine, then the release ordered hereby is

effective upon the conclusion of that medical quarantine; and (2) counsel for the

Defendant shall make prompt and appropriate arrangements for the Defendant’s travel

to his residence, and defense counsel and the BOP shall work cooperatively to cause

such travel to occur as soon as is feasible.



         THEREFORE, this 8th day of March, 2021, it is ordered that Defendant’s

  Motions for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A), as Amended

  by the First Step Act of 2018 (ECF No. 701, 721] are GRANTED.


                                                   BY THE
                                                   COURT:




                                               Donetta W. Ambrose




                                               8
